DETAILED ACTION
This office action is a response to the amendment and arguments filed on March 19, 2021.
Claims 1-3, 5-11, 14, 16-21 and 23-24 are pending.
Claims 1-3, 5-11, 14, 16-21 and 23-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 14, 16-21 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 11, 14, 16-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. U.S. Patent Application Publication 2019/0268939, hereinafter Yang’939, in view of Cariou et al. U.S. Patent Application Publication 2017/0118774, hereinafter Cariou, and Cheng et al. U.S. Patent Application Publication 2016/0360553, hereinafter Cheng.

Regarding Claim 1, Yang discloses an electronic device for base station side, comprising: a processing circuitry (Abstract; Figure 1, 4, 7, 16 and 17) configured to: 
perform control to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a first user equipment (Figure 1 and 7; Paragraph [0195-0201] a clear channel assessment (CCA) detection is performed on a 
and determine an access to the target channel based on a result of the channel detection (Figure 1 and 7; Paragraph [0195-0201] According to at least one of the detection result and the exchanged information, the communication device performs data transmission).
Yang’939 readily disclose the limitations of the independent claim with the use of different beam directions and utilizing the beam direction in channel detection but fails to explicitly disclose channel detection based on specific beam direction and performing control to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a first user equipment.
However, Cariou more specifically teaches channel detection based on specific beam direction and performing control to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a first user equipment (Figure 2, 3 and 5-7; Paragraph [0006, 0013, 0016, 0024-0026] Directional CCA can enable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 with the teachings of Cariou. Cariou provides techniques which ensures that multiple-input multiple-output (MIMO) antennas can be effectively separated for determining spatial diversity and different channel characteristics between antennas of a transmitting station (Cariou Abstract; Paragraph [0002-0003 and 0015-0016]).
Yang’939 in view of Cariou disclose performing channel detection based on a specific beam direction with respect to a target channel on a beam corresponding to a first user equipment 
However, Cheng teaches when the first user equipment exits a range of the beam and a second user equipment enters a range of the beam during a maximum channel occupation time determined with respect to the beam, perform a communication with the second user equipment using the target channel without either the electronic device or the second user equipment performing additional channel detection (Figure 6-13. 19 and 20; Paragraph [0015] The network node may include a processor configured to associate a user equipment (UE) within the network node's coverage to a group of UEs, and to perform a clear channel assessment (CCA) of an unlicensed channel for the group of UEs; Paragraph [0058-0059] The grouping of UEs to groups of UEs may in some embodiments also be done at other nodes, for example, at a UE. The number of groups per cell can range from one up to a total number equal to the number of UEs associated to that cell. An illustration of grouping UEs is shown in FIG. 8 where closely located UEs are grouped together based on their GPS (Global Positioning System) locations. By retrieving physical location and/or position information of the UEs, it may be possible to group UEs that are in the same location into a group of UEs. Grouping UEs located in a similar geographical environment; That is the UEs adapt as they move between different coverage areas and ranges in which a UE may associate with a group;
Paragraph [0096-0097] Prior to the granted UL transmission for UEs included in a group of UEs, the eNB performs the LBT to acquire access to the channel for downlink transmissions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou with the teachings of Cheng. Cheng provides a solution which reduces the number of listen-before-talk 

Regarding Claim 2, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 1. Yang’939 in view of Cariou and Cheng further disclose the processing circuitry is further configured to perform control to instruct the first user equipment to carry out a channel detection based on specific beam direction with respect to the target channel, and the determination is further based on a result of the channel detection by the user equipment (Yang’939 Figure 7 and 8; Paragraph [0431-0432] The sender starts to send information to the receiver when detecting that the channel is idle by performing the CCA detection. In this case, even if the receiver also performs the CCA detection before receiving the information sent by the sender, since the vicinity node does not perform information transmission or reception, the receiver fails to sense the vicinity interference. In this case, when both the sending party and the receiving party consider the channel is idle and start to send and receive data, it is possible to cause serious interference because at least one of the sending and the receiver has close geographical location as well as both the sender and the receiver receive and send the information. In addition to the CCA detection, optionally, the sending party and receiving party may perform a measurement or an information interaction for determining a relative distance between the sending party and receiving party, or for exchanging the direction or the direction range of the transmitting beam or the direction or the direction range of the receiving beam with each other, such that the sending party and receiving party can adjust the beam direction in time, or for forbidding some sites from receiving or sending information to avoid interference; That is the base station and terminal, sender and receiver, both cooperate to perform channel detection in 

Regarding Claim 3, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 1. Yang’939 in view of Cariou and Cheng further disclose the processing circuitry is further configured to: determine a beam configuration for a communication based on specific beam direction between the base station and the first user equipment (Yang’939 Paragraph [0411, 0423 and 0458] in addition to the CCA detection, the sending party and the receiving party may perform a measurement or an information interaction for determining a relative distance between the sending party and the receiving party, or for exchanging a direction or a direction range of a transmitting beam or a direction or a direction range of a receiving beam with each other, such that the sending party and the receiving party can adjust the beam direction in time, or forbidding some sites from receiving or sending information to avoid interference).

Regarding Claim 10, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 1. Yang’939 in view of Cariou and Cheng further disclose wherein the channel detection comprises a clear channel assessment based on specific beam direction or a received signal strength indicator based on specific beam direction (Yang’939 Paragraph [0399, 0411 and 0423]; Cariou Paragraph [0013-0016] Directional Clear Channel Assessment (CCA) based on specific beam directions).

Regarding Claim 11, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 3. Yang’939 in view of Cariou and Cheng further disclose wherein in the beam configuration, different beams occupy a same resource, and the processing circuitry is further configured to control the base station to perform interference self-cancellation, or in the beam configuration, different beams occupy different resources (Yang’939 Paragraph [0411, 0423 and 0458] in addition to the CCA detection, the sending party and the receiving party may perform a measurement or an information interaction for determining a relative distance between the sending party and the receiving party, or for exchanging a direction or a direction range of a transmitting beam or a direction or a direction range of a receiving beam with each other, such that the sending party and the receiving party can adjust the beam direction in time, or forbidding some sites from receiving or sending information to avoid interference).

Regarding Claim 14, Yang’939 discloses a wireless communication apparatus for base station side, comprising: a transceiver device; and a processing circuitry (Abstract; Figure 1, 4, 7, 16 and 17) configured to: 
control the transceiver device to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a user equipment (Figure 1 and 7; Paragraph [0195-0201] a clear channel assessment (CCA) detection is performed on a predetermined spectrum, and a CCA detection result is obtained. information is exchanged with a counterpart device.;  sending an indication signal to the counterpart device, where the indication signal carries information about whether a channel is detected by a home device to be idle; and receiving an indication signal sent by the counterpart device, where the indication signal carries information about whether the channel is detected by the counterpart device to be 
and determine an access to the target channel based on a result of the channel detection (Figure 1 and 7; Paragraph [0195-0201] According to at least one of the detection result and the exchanged information, the communication device performs data transmission).
Yang’939 readily disclose the limitations of the independent claim with the use of different beam directions and utilizing the beam direction in channel detection but fails to explicitly disclose channel detection based on specific beam direction and controlling the transceiver device to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a user equipment.
However, Cariou more specifically teaches channel detection based on specific beam direction and controlling the transceiver device to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a user equipment (Figure 2, 3 and 5-7; Paragraph [0006, 0013, 0016, 0024-0026] Directional CCA can enable better channel reuse among source devices and other STAs and APs. For example, such channel reuse can refer to a source device directionally transceiving data when quasi-omnidirectional CCA returns a busy signal for devices communicating in a direction not being simultaneously used by the source device; performing directional CCA (e.g., directional CCA on angular range 220 with STA A 210), the source device 205 may need to ensure that the directional CCA covers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 with the teachings of Cariou. Cariou provides techniques which ensures that multiple-input multiple-output (MIMO) antennas can be effectively separated for determining spatial diversity and different channel characteristics between antennas of a transmitting station (Cariou Abstract; Paragraph [0002-0003 and 0015-0016]).
Yang’939 in view of Cariou disclose performing channel detection based on a specific beam direction with respect to a target channel on a beam corresponding to a first user equipment but fail to disclose when the first user equipment exits a range of the beam and a second user equipment enters a range of the beam during a maximum channel occupation time determined with respect to the beam, perform a communication with the second user equipment using the target channel without either the electronic device or the second user equipment performing additional channel detection.

Paragraph [0096-0097] Prior to the granted UL transmission for UEs included in a group of UEs, the eNB performs the LBT to acquire access to the channel for downlink transmissions. If the eNB succeeds in LBT, any UE included in the group of UEs with UL grant authorized by that eNB in the subsequent subframes within the limit of the maximum channel occupancy time can skip the LBT and perform the PUSCH transmission in the scheduled subframe. For example, assuming a maximum channel occupancy time of 4 ms, if a UE is scheduled for PUSCH transmission in subframe n and the UE observes downlink transmission by its eNB or any UL 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou with the teachings of Cheng. Cheng provides a solution which reduces the number of listen-before-talk attempts in a licensed-assisted access system, thus reducing collisions and/or congestion in high load systems (Cheng Abstract; Paragraph [0001-0023]).

Regarding Claim 16, Yang’939 discloses an electronic device for user equipment side, comprising: a processing circuitry (Abstract; Figure 1, 4, 7, 16 and 17) configured to: 

and perform control to access the target channel based on a result of the channel detection or based on an instruction from the base station (Figure 1 and 7; Paragraph [0195-0201] According to at least one of the detection result and the exchanged information, the communication device performs data transmission).
Yang’939 readily disclose the limitations of the independent claim with the use of different beam directions and utilizing the beam direction in channel detection but fails to explicitly disclose channel detection based on specific beam direction and performing control to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a base station.
channel detection based on specific beam direction and performing control to carry out a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a base station (Figure 2, 3 and 5-7; Paragraph [0006, 0013, 0016, 0024-0026] Directional CCA can enable better channel reuse among source devices and other STAs and APs. For example, such channel reuse can refer to a source device directionally transceiving data when quasi-omnidirectional CCA returns a busy signal for devices communicating in a direction not being simultaneously used by the source device; performing directional CCA (e.g., directional CCA on angular range 220 with STA A 210), the source device 205 may need to ensure that the directional CCA covers at least the area and/or angle on which the subsequent data transmission will transmit and/or receive energy above a pre-determined threshold; The source device can perform a directional CCA, for example, in the direction of a given receiving device. If the directional and/or quasi-omnidirectional CCAs result in a determination that the channel is available for communication the source device can adjust a threshold associated with the CCA. It can do so, for example, by adjusting the threshold based on the antenna gain difference between the quasi-omnidirectional reception and directional reception. the source device can again perform a CCA (directional or quasi-omnidirectional, or both) with the determined aperture angle and direction of transmission. In block 550, the source device can access the channel and transmit the data to the receiving device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 with the teachings of Cariou. Cariou provides techniques which ensures that multiple-input multiple-output (MIMO) antennas can be effectively separated for determining spatial diversity and different channel characteristics 
Yang’939 in view of Cariou disclose performing channel detection based on a specific beam direction with respect to a target channel on a beam corresponding to a first user equipment but fail to disclose when the electronic equipment exits a range of the beam and a different electronic device enters a range of the beam during a maximum channel occupation time determined with respect to the beam, perform control for the base station to communicate with the different electronic device using the target channel without either the base station or the different electronic device performing additional channel detection.
However, Cheng teaches when the electronic equipment exits a range of the beam and a different electronic device enters a range of the beam during a maximum channel occupation time determined with respect to the beam, perform control for the base station to communicate with the different electronic device using the target channel without either the base station or the different electronic device performing additional channel detection (Figure 6-13. 19 and 20; Paragraph [0015] The network node may include a processor configured to associate a user equipment (UE) within the network node's coverage to a group of UEs, and to perform a clear channel assessment (CCA) of an unlicensed channel for the group of UEs; Paragraph [0058-0059] The grouping of UEs to groups of UEs may in some embodiments also be done at other nodes, for example, at a UE. The number of groups per cell can range from one up to a total number equal to the number of UEs associated to that cell. An illustration of grouping UEs is shown in FIG. 8 where closely located UEs are grouped together based on their GPS (Global Positioning System) locations. By retrieving physical location and/or position information of the UEs, it may be possible to group UEs that are in the same location into a group of UEs. 
Paragraph [0096-0097] Prior to the granted UL transmission for UEs included in a group of UEs, the eNB performs the LBT to acquire access to the channel for downlink transmissions. If the eNB succeeds in LBT, any UE included in the group of UEs with UL grant authorized by that eNB in the subsequent subframes within the limit of the maximum channel occupancy time can skip the LBT and perform the PUSCH transmission in the scheduled subframe. For example, assuming a maximum channel occupancy time of 4 ms, if a UE is scheduled for PUSCH transmission in subframe n and the UE observes downlink transmission by its eNB or any UL transmission by any of the UEs in its group in any three previous subframes (i.e. subframes n−3, n−2, n−1), the UE can start PUSCH transmission in subframe n without performing LBT. Otherwise it has to perform LBT; Paragraph [0100-0113 and 0144-0147] The UE determines if any group member has transmitted data in the subframe(s) that are supposed to be monitored. This can be done at UE, for example, by correlating the signal carrying the group ID (for example, UL DMRS with the group ID) and the received signals at the occasions where the similar signal is expected from other members in the same group. If the UE finds out that data transmission by group members has occurred in all the previous Nh_max subframes it may have to go to Step 3 to determine if the group has occupied the channel for the maximum channel occupancy time or not. If not, the UE can skip LBT and perform transmission. Otherwise the UE may have to perform LBT; That is a second UE entering a group coverage range can determine to skip LBT according to various conditions including responsive to non-expiration of a maximum channel occupancy time in which additional channel detection is not required at the base station or the user equipment within the group).


Regarding Claim 17, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 16. Yang’939 in view of Cariou and Cheng further disclose the processing circuitry is further configured to: perform control to receive an instruction of performing the channel detection from the base station; and perform control to report a result of the channel detection to the base station (Yang’939 Figure 7 and 8; Paragraph [0431-0432] The sender starts to send information to the receiver when detecting that the channel is idle by performing the CCA detection. In this case, even if the receiver also performs the CCA detection before receiving the information sent by the sender, since the vicinity node does not perform information transmission or reception, the receiver fails to sense the vicinity interference. In this case, when both the sending party and the receiving party consider the channel is idle and start to send and receive data, it is possible to cause serious interference because at least one of the sending and the receiver has close geographical location as well as both the sender and the receiver receive and send the information. In addition to the CCA detection, optionally, the sending party and receiving party may perform a measurement or an information interaction for determining a relative distance between the sending party and receiving party, or for exchanging the direction or the direction range of the transmitting beam or the direction or the direction range of the receiving beam with each other, such that the sending party and receiving party can 

Regarding Claim 18, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 16. Yang’939 in view of Cariou and Cheng further disclose the processing circuitry is further configured to: determine a beam configuration for a communication based on specific beam direction between the user equipment and the base station (Yang’939 Paragraph [0411, 0423 and 0458] in addition to the CCA detection, the sending party and the receiving party may perform a measurement or an information interaction for determining a relative distance between the sending party and the receiving party, or for exchanging a direction or a direction range of a transmitting beam or a direction or a direction range of a receiving beam with each other, such that the sending party and the receiving party can adjust the beam direction in time, or forbidding some sites from receiving or sending information to avoid interference).

Regarding Claim 23, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 16. Yang’939 in view of Cariou and Cheng further disclose the channel detection comprises a clear channel assessment based on specific beam direction or a received signal strength indicator based on specific beam direction (Yang’939 Paragraph [0399, 

Regarding Claim 24, Yang’939 discloses a wireless communication apparatus for user equipment side, comprising: a transceiver device; and a processing circuitry (Abstract; Figure 1, 4, 7, 16 and 17) configured to: 
control the transceiver device to perform a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a base station (Figure 1 and 7; Paragraph [0195-0201] a clear channel assessment (CCA) detection is performed on a predetermined spectrum, and a CCA detection result is obtained. information is exchanged with a counterpart device.;  sending an indication signal to the counterpart device, where the indication signal carries information about whether a channel is detected by a home device to be idle; and receiving an indication signal sent by the counterpart device, where the indication signal carries information about whether the channel is detected by the counterpart device to be idle; Paragraph [0411, 0423, 0433] in addition to the CCA detection, the sending party and the receiving party may perform a measurement or an information interaction for determining a relative distance between the sending party and the receiving party, or for exchanging a direction or a direction range of a transmitting beam or a direction or a direction range of a receiving beam with each other, such that the sending party and the receiving party can adjust the beam direction in time, or forbidding some sites from receiving or sending information to avoid interference.);
and control the transceiver device to access the target channel based on a result of the channel detection or based on an instruction from the base station (Figure 1 and 7; Paragraph 
Yang’939 readily disclose the limitations of the independent claim with the use of different beam directions and utilizing the beam direction in channel detection but fails to explicitly disclose channel detection based on specific beam direction and controlling the transceiver device to perform a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a base station.
However, Cariou more specifically teaches channel detection based on specific beam direction and controlling the transceiver device to perform a channel detection based on specific beam direction with respect to a target channel on a beam corresponding to a base station. (Figure 2, 3 and 5-7; Paragraph [0006, 0013, 0016, 0024-0026] Directional CCA can enable better channel reuse among source devices and other STAs and APs. For example, such channel reuse can refer to a source device directionally transceiving data when quasi-omnidirectional CCA returns a busy signal for devices communicating in a direction not being simultaneously used by the source device; performing directional CCA (e.g., directional CCA on angular range 220 with STA A 210), the source device 205 may need to ensure that the directional CCA covers at least the area and/or angle on which the subsequent data transmission will transmit and/or receive energy above a pre-determined threshold; The source device can perform a directional CCA, for example, in the direction of a given receiving device. If the directional and/or quasi-omnidirectional CCAs result in a determination that the channel is available for communication the source device can adjust a threshold associated with the CCA. It can do so, for example, by adjusting the threshold based on the antenna gain difference between the quasi-omnidirectional reception and directional reception. the source device can again perform a CCA (directional or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 with the teachings of Cariou. Cariou provides techniques which ensures that multiple-input multiple-output (MIMO) antennas can be effectively separated for determining spatial diversity and different channel characteristics between antennas of a transmitting station (Cariou Abstract; Paragraph [0002-0003 and 0015-0016]).
Yang’939 in view of Cariou disclose performing channel detection based on a specific beam direction with respect to a target channel on a beam corresponding to a first user equipment but fail to disclose when the wireless communication apparatus exits a range of the beam and a different wireless communication apparatus enters a range of the beam during a maximum channel occupation time determined with respect to the beam, perform control for the base station to communicate with the different wireless communication apparatus using the target channel without either the base station or the different wireless communication apparatus performing additional channel detection.
However, Cheng teaches when the wireless communication apparatus exits a range of the beam and a different wireless communication apparatus enters a range of the beam during a maximum channel occupation time determined with respect to the beam, perform control for the base station to communicate with the different wireless communication apparatus using the target channel without either the base station or the different wireless communication apparatus performing additional channel detection (Figure 6-13. 19 and 20; Paragraph [0015] The network 
Paragraph [0096-0097] Prior to the granted UL transmission for UEs included in a group of UEs, the eNB performs the LBT to acquire access to the channel for downlink transmissions. If the eNB succeeds in LBT, any UE included in the group of UEs with UL grant authorized by that eNB in the subsequent subframes within the limit of the maximum channel occupancy time can skip the LBT and perform the PUSCH transmission in the scheduled subframe. For example, assuming a maximum channel occupancy time of 4 ms, if a UE is scheduled for PUSCH transmission in subframe n and the UE observes downlink transmission by its eNB or any UL transmission by any of the UEs in its group in any three previous subframes (i.e. subframes n−3, n−2, n−1), the UE can start PUSCH transmission in subframe n without performing LBT. Otherwise it has to perform LBT; Paragraph [0100-0113 and 0144-0147] The UE determines if any group member has transmitted data in the subframe(s) that are supposed to be monitored. This can be done at UE, for example, by correlating the signal carrying the group ID (for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou with the teachings of Cheng. Cheng provides a solution which reduces the number of listen-before-talk attempts in a licensed-assisted access system, thus reducing collisions and/or congestion in high load systems (Cheng Abstract; Paragraph [0001-0023]).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang’939 in view of Cariou and Cheng as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application Publication 2019/0373635, hereinafter Yang’635.

Regarding Claim 6, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 1. Yang’939 in view of Cariou and Cheng fail to explicitly disclose wherein the processing circuitry is configured to: for different user equipments within a same beam range, perform data transmissions in a time division multiplexing manner.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou and Cheng with the teachings of Yang’635. Yang’635 provides techniques which enables performing transmission processing on signals in a beam-forming system by executing the LBT mechanism or executing the non-LBT predetermined processing operation, thus solving a problem of low transmission efficiency of the signals in the beam-forming system effectively (Yang’635 Abstract; Paragraph [0002-0005]).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang’939 in view of Cariou and Cheng as applied to claim 1 and 16 above, and further in view of Raghavan et al. U.S. Patent Application Publication 2018/0115958, hereinafter Raghavan.

Regarding Claim 5 and 19, Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 1 and 16. Yang’939 in view of Cariou and Cheng briefly disclose GPS reporting (Cheng Paragraph [0058-0059]) but fail to explicitly disclose the processing circuitry is further configured to perform control to receive information on a real-time position reported by the first user equipment.
However, Raghavan more specifically teaches the processing circuitry is further configured to perform control to receive information on a real-time position reported by the first user equipment (Paragraph [0016-0018] Communication with the base station based at least in part on detecting the BRS, wherein receiving the data from the base station may be based at least in part on the communications. The ninth apparatus may transmit metrics to the base station, wherein transmitting the position information may be based at least in part on detecting the BRS. In an aspect, the metrics include a channel quality indicator, a signal strength indicator, or a beam identifier, or a combination thereof. In an aspect, the position information comprises GPS information, gyroscope information, accelerometer information, UE subarray geometry information, or beam information from any of the UE subarrays, or any combination thereof. In an aspect, the service type includes a QoS class identifier. In an aspect, the service type includes a voice communications service type, a video service type, a high-definition video service type, a real time gaming service type, a mission critical communications service type, or an IMS communications service type. In an aspect, the beamforming configuration includes a beam 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou and Cheng with the teachings of Raghavan. Raghavan provides techniques where a beamforming procedure is improved (e.g., latency may be reduced) by reducing the number of potential beams that is needed to scan while maintaining peak performance gain that is provided by scanning narrow beams. The cloud based server determines the type of service that the UE may request and communicate this information to a base station, e.g., so that the base station quickly provides the service to the UE (Raghavan Abstract; Paragraph [0002-0008]).

Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang’939 in view of Cariou and Cheng as applied to claim 1 and 16 above, and further in view of Tang et al. U.S. Patent Application Publication 2020/010221, hereinafter Tang.

Regarding Claim 7 and 20. Yang’939 in view of Cariou and Cheng disclose the electronic device according to Claim 1 and 16. Yang’939 in view of Cariou and Cheng fail to explicitly disclose wherein the processing circuitry is configured to: control a data transmission with the first user equipment on the target channel taking mini-slot as a scheduling unit.
However, Tang teaches wherein the processing circuitry is configured to: control a data transmission with the first user equipment on the target channel taking mini-slot as a scheduling 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou and Cheng with the teachings of Tang. Tang provides techniques which enables achieving efficient multiplexing of synchronization signals, broadcast channels, and downlink control channels while meeting a he high-frequency band and multi-beam transmission requirements of new-radio system, thus reducing control signaling overheads and terminal complexity, and improving resource utilization and flexibility of a communication system (Tang Abstract; Paragraph [0002-0008]).

Regarding Claim 8, Yang’939 in view of Cariou, Cheng and Tang disclose the electronic device according to Claim 7. Yang’939 in view of Cariou, Cheng and Tang further disclose wherein the processing circuitry is configured to indicate a setting of the mini-slot by downlink control information of a physical downlink control channel (Tang Paragraph [0022 and 0151] downlink control information carried on the first PDCCH is configured for indicating that .


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang’939 in view of Cariou, Cheng and Tang as applied to claim 8 and 20 above, and further in view of Yum et al. U.S. Patent Application Publication 2016/0366669, hereinafter Yum.

Regarding Claim 9, Yang’939 in view of Cariou, Cheng and Tang disclose the electronic device according to Claim 8. Yang’939 in view of Cariou, Cheng and Tang fail to explicitly disclose wherein if the downlink control information indicates that one user equipment is scheduled, then the first user equipment performs a data transmission in a predetermined number of following mini-slots; otherwise, the first user equipment switches to a standby state until next downlink control information.
However, Yum teaches wherein if the downlink control information indicates that one user equipment is scheduled, then the first user equipment performs a data transmission in a predetermined number of following mini-slots; otherwise, the first user equipment switches to a standby state until next downlink control information (Paragraph [0139] Common and dedicated downlink control channel information in which after decoding the DCI indicator (DI) included in CDCI, UEs belonging to UE group 1 may wait or stay in the sleep mode until the time at which the UEs will receive the next CDCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou, Cheng and 

Regarding Claim 21, Yang’939 in view of Cariou, Cheng and Tang disclose the electronic device according to Claim 20. Yang’939 in view of Cariou, Cheng and Tang further disclose wherein the processing circuitry is configured to receive an indication for a setting of the mini-slot by downlink control information of a physical downlink control channel (Tang Paragraph [0022 and 0151] downlink control information carried on the first PDCCH is configured for indicating that the physical downlink data channel scheduled by the first PDCCH is in at least one slot or mini-slot prior to the first slot or the first mini-slot).
	Yang’939 in view of Cariou, Cheng and Tang fail to explicitly disclose if the downlink control information indicates that the user equipment is scheduled, then the user equipment performs a data transmission in a predetermined number of following mini-slots; otherwise, the user equipment switches to a standby state until next downlink control information.
	However, Yum teaches if the downlink control information indicates that the user equipment is scheduled, then the user equipment performs a data transmission in a predetermined number of following mini-slots; otherwise, the user equipment switches to a standby state until next downlink control information (Paragraph [0139] Common and dedicated downlink control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yang’939 in view of Cariou, Cheng and Tang with the teachings of Yum. Yum provides a solution in which transmission distance between an antenna and a UE is reduced to decrease in pathloss and enable rapid data transmission in the multi-node system. The transmission capacity and power efficiency of a cellular system is improved. The signal transmission reliability can be improved according to transmit diversity since the same stream is transmitted from/to multiple nodes. The method efficiently reduces the price per terminal and battery consumption (Yum Abstract; Paragraph [0002-0010 and 0091]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414